Citation Nr: 0903526	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for psoriasis, including as 
a result of exposure to herbicides or other chemical agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1966 
to February 1968.    

This appeal is from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office Tiger Team in 
Cleveland, Ohio, which denied service connection for 
psoriasis and for dermatitis.  The appeal comes to the Board 
of Veterans' Appeals (Board) from the VA Regional Office (RO) 
in Seattle, Washington.  The veteran perfected an appeal of 
both issues by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2007).  However, in a written statement dated in September 
2008, the veteran indicated his wish to withdraw his appeal 
regarding the issue of service connection for dermatitis.  38 
C.F.R. § 20.204 (2008).  Therefore, that issue is not in 
appellate status. 

As support for his claim for entitlement to service 
connection for psoriasis, in November 2008, the veteran 
testified before the undersigned Veterans Law Judge at a 
hearing at the RO (Travel Board hearing) in Seattle, 
Washington.  A copy of the hearing transcript is in the 
record and has been reviewed.  At the time of the hearing, 
the veteran submitted additional evidence.  The submission of 
such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. 
§ 20.1304(c) (2008).


FINDINGS OF FACT

1.  There is no evidence that the veteran served in Vietnam 
during the Vietnam era; therefore, the presumption that he 
was exposed to herbicides or other chemical agents while 
there is inapplicable.

2.  There also is no evidence that the veteran was exposed to 
herbicides or other chemical agents while serving in Panama.

3.  There also is no evidence of psoriasis during service or 
for many years after service, and no competent or credible 
evidence of a link between the veteran's psoriasis and his 
period of active military service, including his presumed 
exposure to herbicides or other chemical agents.


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The duty to notify was accomplished by way 
of two VCAA letters from the RO to the veteran dated in 
September 2005 and November 2005.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim for service connection, (2) informing the veteran 
about the information and evidence the VA would seek to 
provide, and (3) informing the veteran about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the RO sent the veteran a VCAA notice letter in 
March 2006 that further advises him that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, the veteran has received all required notice 
in this case, such that there is no error in content. 

The RO also correctly issued the March 2006 VCAA notice 
letter prior to the May 2006 adverse determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  The veteran's 
private treatment records also have been associated with the 
claims folder, and the veteran has submitted many lay 
statements throughout the course of the appeal.  Further, the 
RO provided the veteran with a VA examination dated in 
February 2006, and sought a clarifying nexus opinion in 
September 2007, in connection with his claim.  In November 
2008, the veteran also was provided with an opportunity to 
present testimony and evidence at a Travel Board hearing 
before the undersigned Veterans Law Judge.  Finally, in a 
June 2006 response to a VCAA notice, the veteran indicated he 
has no more evidence to submit in connection with his claims.  
Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.




Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
presumed to have been incurred in service. 38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that his psoriasis is the 
result of exposure to herbicides or other chemical agents 
during his service in the Panama Canal Zone, where chemical 
agents were sprayed in the area twice daily.  See the 
veteran's statements dated in November 2005 and May 2006; VA 
Form 9 dated in November 2006; and hearing transcript dated 
in November 2008.

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Concerning this, the evidence of record shows private 
treatment for psoriasis from 2000 to 2002 and more recent VA 
medical records also reveal diagnosis of, and continuing 
treatment for, psoriasis.  See, e.g., Kaiser medical 
treatment records dated from October 2000 to March 2002, and 
VA treatment records dated from May 2006 and September 2006.  
Therefore, the evidence clearly shows current psoriasis.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to 
exposure to herbicides or other chemical agents, 
the veteran's diagnosis of psoriasis is not on the list of 
diseases associated with herbicide exposure for purposes of 
the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The evidence 
does not show the veteran has other skin disorders, such as 
certain skin cancers, for which 38 C.F.R. § 3.309(e) is 
applicable.  More importantly, the veteran's SPRs do not show 
that he ever served in the Republic of Vietnam.  Thus, the 
automatic presumption of service connection afforded for 
certain specific diseases associated with exposure to 
herbicides is not for application in this case.  Therefore, 
the Board will analyze the evidence for actual direct service 
connection for the veteran's psoriasis.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, the veteran's STRs note 
that he was seen in December 1966 for complaints of a skin 
rash on the right arm and for tinea pedia.  Otherwise, his 
STRs are negative for any complaint, treatment, or diagnosis 
of psoriasis or other skin conditions during service, 
including due to exposure to herbicides or other chemical 
agents.  The veteran contends that he began experiencing skin 
problems in service in 1968 or 1969, after arriving in 
Panama, and underwent a circumcision in 1969 or 1970 due to a 
rash on his penis.  See VA examination report dated in 
February 2006; the veteran's statements dated in November 
2005, March 2006, and May 2006; and hearing transcript dated 
in November 2008.  However, the veteran's lay statements as 
to evidence of symptomatology in service are outweighed by 
the available medical evidence, which contains no indications 
whatsoever of any complaints of, or treatments for, a rash on 
his penis or elsewhere on his body.  Further, his September 
1967 separation examination also made no mention whatsoever 
of complaints or findings of psoriasis or other skin 
problems.  His STRs, as a whole, are silent as to evidence of 
any psoriasis during service.  38 C.F.R. § 3.303(b).  
However, the Board acknowledges the veteran is at least 
competent to report symptoms of psoriasis during his military 
service.  See also 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. 
App. at 469.

Post-service, although the veteran alleges that he was 
diagnosed with, and received treatment for, psoriasis shortly 
after service and that it has worsened over the years, the 
first mention in the claims file of complaints of, or 
treatment for, psoriasis is from approximately 2000, more 
than 30 years after the veteran's discharge from service.  
See the veteran's statements dated in November 2005, March 
2006, and May 2006; and hearing transcript dated in November 
2008.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms after service is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  It follows that there is no basis to award service 
connection for this disorder based on chronicity in service 
or continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  The 
Board emphasizes that although he is competent to report 
experiencing symptoms of psoriasis after service, the 
veteran's lay statements as to continuity of symptomatology 
are outweighed by the available medical evidence.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) 
(finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  

The Board also finds that there is no medical evidence of a 
nexus between his current psoriasis and his military service, 
including exposure to herbicides at that time.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, none of the VA or private treatment 
records alludes to any connection between the veteran's 
current psoriasis and his military service.  See  VA 
treatment records dated in 2003-2007, and Kaiser treatment 
records dated in October 2000 to March 2002.  As a whole, 
post-service medical records are silent on the etiology of 
the veteran's psoriasis and its connection to service.  
Furthermore, a February 2006 VA examiner opined that "this 
rash is not likely related to the rash he was treated for in 
1966."  See VA examination report dated in February 2006.  
Also of note is that during the February 2006 VA examination, 
the veteran reported that he did not believe that his current 
psoriasis is related to the rash on his forearm during 
service in 1966.  In September 2007, upon a request for 
clarification, the VA examiner further indicated that he 
could not determine whether or not the veteran had psoriasis 
in service or whether the rash on his forearm in 1966 was 
related to psoriasis without mere speculation, as there is no 
documentation of psoriasis in the veteran's STRs.  See 
addendum to February 2006 VA examination dated in September 
2007.  Since there is no contrary medical examination of 
record, the Board finds that these reports are entitled to 
great probative weight and provide negative evidence against 
the claim.   

The Board emphasizes that although the veteran is competent 
to state that he has experienced worsening symptoms of 
psoriasis over time, he is not competent to render an opinion 
as to the medical etiology of his current psoriasis, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).




ORDER

Service connection for psoriasis, including due to exposure 
to herbicides or other chemical agents, is denied.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


